Bleckley, Judge.
Fruit trees were sold by written contract, at a stipulated price, to be delivered at a certain place on a certain day., the price to be paid on delivery. They were tendered to the purchaser at the time and place, according to contract, and he declined to receive them. Thereupon the seller lingered forty days, and during that period sold them at auction. The tes*262timony shows that they were worth at the time of tender the price fixed by Ihe contract, but the proceeds at auction amounted to only about one-third of that price. The mere fact is stated, in the evidence, that they were sold at auction and brought so much. The plaintiff should enter into a more full and minute accounting as to the auction, in order to use it as a final test of value. The views of the court are expressed in the head-notes.
Judgment reversed.